TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00347-CV



                                       In re Erasmo Garcia


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


PER CURIAM

               Relator has filed a petition for writ of mandamus and a motion for temporary relief

pending disposition of his mandamus petition. We grant the motion for temporary relief, pending

further order of this Court, and stay execution of the order dated March 4, 2014, affirming the Texas

Real Estate Commission final order to the extent that the order dissolves the Rule 11 Agreement

dated March 22, 2012, as to the suspension of relator’s real estate license. We request that real party

in interest file a response to the mandamus petition no later than June 16, 2014. The real party in

interest may also address, in either its mandamus response or a separate, earlier filing, the

advisability of our continuing the temporary relief pending our resolution of the mandamus petition.

               It is ordered June 3, 2014.



Before Justices Puryear, Goodwin, and Field